Case 2:18-cv-02279-JMA-AYS Document 40 Filed 12/17/20 Page 1 of 1 PagelD #: 190

ATTORNEYS AT LAW

he KOSAKOFF & CATALDO LLP

. December 17, 2020
John L. Ciarelli, Esq.

Of Counsel
Jciarelli(@kcllp.net

Hon. Joan M. Azrack

United States District Judge

United States District Court, Eastern District of New York
100 Federal Plaza

Central Islip, New York 11722

Re: — Schroeder v. Polish-American Political Club of Southampton,
N.Y., Inc., and 230 Elm LLC
Civil Action No.: 18-CV-2279(IMA)(AYS)

Dear Judge Azrack,

We represent the Defendant Polish-American Political Club of Southampton Inc.,
(PAPC). As its name suggests, PAPC functioned as a private social club at the premises.
It was formed by a group of Polish-Americans in the 1920s. PAPC is a volunteer run
organization. To assist with the cost of maintaining its building, the PAPC rented part of
the building to the defaulting 230 Elm LLC, a caterer, for private events.

PAPC and the Plaintiff acted in pursuit of settlement from the inception of the
litigation. In July 2020 the undersigned, in furtherance of previous efforts to resolve this
matter, forwarded a proposed settlement agreement to the attorney for the Plaintiff. The
proposed settlement offers full compliance with applicable ADA requirements. The
Plaintiffs attorney recently responded that the proposed settlement is under consideration.
We would like the latitude to pursue such settlement as it presents a practical resolution.

Respectfully yours,

KOSAK OYE a,
By: ‘ [ Wn 06 § ‘

JOHN L~ CIARELLL, ESQ., OF COUNSEL

       

 

i,
Cc: James Bahamonde by ECF

Courthouse Plaza

267 Carleton Avenue. Suite 301 | Central Islip | NY 11722
Tel: 631.650.1200 | Fax: 631.650.1207

www. kclip.net
